DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 4, 9, 13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedner et al (US 2008/0257349) in view of Palaniappan et al ("Reliable system for respiratory pathology classification from breath sound signals." 2016 International Conference on System Reliability and Science (ICSRS). IEEE, 2016.) (“Palaniappan”) and further in view of Reichert et al. ("Analysis of respiratory sounds: state of the art." Clinical medicine. Circulatory, respiratory and pulmonary medicine 2 (2008): CCRPM-S530.) (“Reichert”) and further in view of Davis et al (US 2014/0378810) (“Davis”) and further in view of Riella et al ("Method for automatic detection of wheezing in lung sounds." Brazilian Journal of Medical and Biological Research 42 (2009): 674-684.) (“Riella”).
Regarding Claim 1, while Hedner teaches a computer-implemented method for determining lung pathology from an audio respiratory signal (Abstract, neural network, [0015] audio respiratory signals, [0065], [0079] the neural network implemented to detect and combat respiratory diseases), the method comprising
Training an artificial neural network based on a plurality of input training data, the plurality comprise sessions with patients with known pathologies of known degrees of severity ([0058] wherein those in the art will know a severity of a particular pathology);
Considering other metadata of the subject when making a determination of the subject’s disease state ([0015]);
Inputting a recording of a new patient into the artificial neural network ([0066]-[0068])
Determining a pathology for the new patient using the artificial neural network ([0065]-[0070]), 
Hedner fails to teach
audio files comprising a training set into the artificial neural network,
analyzing the plurality of audio files, wherein the analyzing comprises:
computing a first plurality of descriptors characterizing a wheeze identified in the one or more of the plurality of audio files;
segmenting the one or more of the plurality of audio files into non-overlapping frames; and
computing a second plurality of descriptors characterizing a crackle identified in the one or more plurality of audio files using the non-overlapping frames.
However Palaniappan teaches a computer-implemented method for determining lung pathology from an audio respiratory signal (Abstract), the method comprising:
inputting a plurality of audio files comprising a training set into a machine learning classifier (p153, A. Signal Database, p154 IV Results and Discussion, trained an SVM), wherein the plurality of audio files comprise sessions with patients with known pathologies of known degrees of severity (p153, A. Signal Database, comprise sessions with patients with known pathologies and known degrees of severity by understanding the severity of these pathologies);
analyzing the plurality of audio files (p153-154, B. Pre-Processing, C. Parametric Features, D. Classification), wherein the analyzing comprises:
segmenting one or more of the plurality of audio files into non-overlapping frames (p153 Preprocessing, “After filtering, the breath sounds were subjected to respiratory cycle segmentation. The first 5 breath cycles… were segmented using power spectral density and fuzzy inference system from each signal. A signal set from 3 auscultation points is formed before feature extraction is applied to the signals. A signal set comprises of the first 5 breath cycles segmented from the trachea, followed by another 5 breath cycles segmented from the left lung base and finally 5 breath cycles from the right lung base. This procedure is repeated for recordings from each subject and each trial.“): 

computing a second plurality of descriptors characterizing a crackle identified in the one or more of the plurality of audio tiles using the non- overlapping frames (p154-155): 
training the artificial neural network using the plurality of audio files, the first and second plurality of descriptors (p154-155, “In this study, the MFCC and AR features were fed to the SVM classifier to classify normal, wheeze, rhonchi, fine and coarse crackles pathology. In classifying the breath sounds, Linear and Radial Basis Function (RBF) kernels were used in this work”):
inputting a recording of a new patient into the artificial neural network (Table III, p154-155, “The SVM classifier was trained and tested using the conventional validation technique in which 60% data was used in the training phase and the remaining 40% data was used in the testing phase.”); and 
determining a pathology for the new patient using the artificial neural network (Table III, p155 “Tables III and IV depicts the individual classification accuracy of the SVM classifier in classifying respiratory pathology using the confusion matrix technique as a reliability predictor.” the new testing files reflect a “new patient” the analyze and to have a pathology evaluated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the machine learning steps for analyzing breath sounds of Palaniappan in the artificial neural network that includes breath sounds of Hedner as a teaching of how the machine learning may be specifically configured to determine pathologies 
Yet their combined efforts fail to teachBRTH-0004.USP1 P3 determining a pathology and associated severity for the new patient using the artificial neural network.
However Reichert teaches lung sound analysis (Abstract) and further teaches how the detection of crackles and wheezes can reflect the severity of a disease (p49 Characteristics of wheezes, wheeze can reflect severity of abnormalities, p50, Characteristics of crackles “Crackles detection is important in so far as their number is a possible indicator of the severity of a pulmonary affection [36], airways disorders [39].”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the discovered wheezes and crackles of Palaniappan and further determine their severity as taught by Reichert as this will affect what treatment is output by Hedner ([0040] “There is a maximum ratio between the IPAP and EPAP values that is allowed and this ratio is deduced from the patient specific criteria, for instance from reference measurement of sleep apnea events in a sleep laboratory or from other measurable patient characteristics exemplified by weight, height, airway aperture, neck circumference, type and severity of the breathing disorder etc.”).
Yet their combined efforts fail to teach
annotating the plurality of audio files in the training set with metadata relevant to the patients and the known pathologies;
However Davis teaches a medical condition analyzer (Abstract) and further teaches that an input dataset may be tagged with related information (Abstract, “The availability of high quality imagers on smartphones and other portable devices facilitates creation of a large, crowd-sourced, image reference library that depicts skin rashes and other dermatological conditions. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the various input data sources in Hedner that are used by the artificial neural network ([0015]) may be applied as inputs to the neural network alternatively as tagged metadata to the audio input of Palaniappan as noted in Davis as a simple substitution of one form of combining input data (as multiple delivered datasets) for another (as one delivered dataset with tagged metadata) to obtain predictable results of contextualizing the patient’s condition when analyzing breath-related sound data.
Yet their combined efforts fail to teach:
analyzing the plurality of audio files, wherein the analyzing comprises:
segmenting one or more of the plurality of audio files into overlapping frames;
extracting spectrograms for the one or more of the plurality of audio files, wherein the spectrograms comprise a time-varying spectral representation of a spectral density of audio signals contained in respective audio files:
computing a first plurality of descriptors characterizing a wheeze identified in the one or more of the plurality of audio files using the overlapping frames and the spectrograms; and
training the artificial neural network using the plurality of audio files, the spectrograms, the metadata and the first and second plurality of descriptors.
However Riella teaches a wheeze detector (Abstract, p681, Fig. 1) comprising analyzing breath sound files comprising
segmenting one or more of the plurality of audio files into overlapping frames (p677 “In a discrete system, the STFT may be implemented by segmenting the signal samples into groups and computing the FFT of such groups. In the spectrogram computation, we used 1024-point FFTs with a Hamming window and 60% overlap.”);

computing a first plurality of descriptors characterizing a wheeze identified in the one or more of the plurality of audio files using the overlapping frames and the spectrograms (p680 “Therefore, to perform this data reduction, the mean spectral projection is computed from the processed spectrogram, and its result is stored in an array… Thus, the ten largest edges of the array are located and their frequency and amplitude values are stored in order to be used as data source for an artificial neural network-based pattern recognition module.” The spectrogram used to evaluate wheezing, p681 Pattern Recognition, “The multilayer perceptron neural network contains 20 inputs. Each input corresponds to the frequency and amplitude of the 10 largest edges of the mean frequency from the processed spectrogram,”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the wheeze detection of Palaniappan be performed with the steps of Riella above in the neural network or Hedner, Palaniappan, and Reichert as Riella’s wheeze detection shows a higher accuracy in terms of predicting wheeze than Palaniappan does (Palaniappan, p155, wheeze is predicted with 87.50% accuracy, Riella, p682, the mean matching index for all cycles was accurate at a rate of 92.86%). The improved accuracy ensures diseases based on wheeze will be correctly identified at a higher proportion if the teachings of Riella are included. Finally, it would be obvious that a training from audio files will give a the first and second descriptors of Palaniappan, the spectrograms of Riella, and the metadata of Hedner and Davis will produce an accurate assessment of lung sounds such as wheeze and crackle for diseases and severity identification to guide treatment of breathing disorders.
Regarding Claim 4, Hedner, Palaniappan, Reichert, Davis, and Riella teach the method of Claim 1, and Hedner further teaches wherein the metadata can be selected from a group consisting of: health status; pathology; results from diagnostic tests; severity of pathology; respiratory measurements and diagnostics; inflammatory markers; CT scans; auscultation; pulmonary function testing; blood oxygen levels; respiratory gas analysis; body temperature; blood and sputum inflammatory and genetic markers; medication usage; patient's symptoms; air quality; and exercise and diet habits (See Claim 1 Rejection, [0015] additional datasets / metadata reflect physiological health state).

Regarding Claim 9, while Hender teaches a non-transitory computer-readable storage medium having stored thereon, computer executable instructions that, if executed by a computer system cause the computer system to perform a method for determining lung pathology from an audio respiratory signal (Abstract, neural network, [0015] audio respiratory signals, [0065], [0079] the neural network implemented to detect and combat respiratory diseases, [0028] based in a non-transitory computer-readable storage medium having stored thereon, computer executable instructions), the method comprising
Training an artificial neural network based on a plurality of input training data, the plurality comprise sessions with patients with known pathologies of known degrees of severity ([0058] wherein those in the art will know a severity of a particular pathology);
Considering other metadata of the subject when making a determination of the subject’s disease state ([0015]);
Inputting a recording of a new patient into the artificial neural network ([0066]-[0068])
Determining a pathology for the new patient using the artificial neural network ([0065]-[0070]), 
Hedner fails to teach
audio files comprising a training set into the artificial neural network,
analyzing the plurality of audio files, wherein the analyzing comprises:
computing a first plurality of descriptors characterizing a wheeze identified in the one or more of the plurality of audio files;
segmenting the one or more of the plurality of audio files into non-overlapping frames; and
computing a second plurality of descriptors characterizing a crackle identified in the one or more plurality of audio files using the non-overlapping frames.
However Palaniappan teaches a computer-implemented method for determining lung pathology from an audio respiratory signal (Abstract), the method comprising:
inputting a plurality of audio files comprising a training set into a machine learning classifier (p153, A. Signal Database, p154 IV Results and Discussion, trained an SVM), wherein the plurality of audio files comprise sessions with patients with known pathologies of known degrees of severity (p153, A. Signal Database, comprise sessions with patients with known pathologies and known degrees of severity by understanding the severity of these pathologies);
analyzing the plurality of audio files (p153-154, B. Pre-Processing, C. Parametric Features, D. Classification), wherein the analyzing comprises:
segmenting one or more of the plurality of audio files into non-overlapping frames (p153 Preprocessing, “After filtering, the breath sounds were subjected to respiratory cycle segmentation. The first 5 breath cycles… were segmented using power spectral density and fuzzy inference system from each signal. A signal set from 3 auscultation points is formed before feature extraction is applied to the signals. A signal set comprises of the first 5 breath cycles segmented from the trachea, followed by another 5 breath cycles segmented from the left lung base and finally 5 breath cycles from the right lung base. This procedure is repeated for recordings from each subject and each trial.“): 

computing a second plurality of descriptors characterizing a crackle identified in the one or more of the plurality of audio tiles using the non- overlapping frames (p154-155): 
training the artificial neural network using the plurality of audio files, the first and second plurality of descriptors (p154-155, “In this study, the MFCC and AR features were fed to the SVM classifier to classify normal, wheeze, rhonchi, fine and coarse crackles pathology. In classifying the breath sounds, Linear and Radial Basis Function (RBF) kernels were used in this work”):
inputting a recording of a new patient into the artificial neural network (Table III, p154-155, “The SVM classifier was trained and tested using the conventional validation technique in which 60% data was used in the training phase and the remaining 40% data was used in the testing phase.”); and 
determining a pathology for the new patient using the artificial neural network (Table III, p155 “Tables III and IV depicts the individual classification accuracy of the SVM classifier in classifying respiratory pathology using the confusion matrix technique as a reliability predictor.” the new testing files reflect a “new patient” the analyze and to have a pathology evaluated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the machine learning steps for analyzing breath sounds of Palaniappan in the artificial neural network that includes breath sounds of Hedner as a teaching of how the machine learning may be specifically configured to determine pathologies 
Yet their combined efforts fail to teachBRTH-0004.USP1 P3 determining a pathology and associated severity for the new patient using the artificial neural network.
However Reichert teaches lung sound analysis (Abstract) and further teaches how the detection of crackles and wheezes can reflect the severity of a disease (p49 Characteristics of wheezes, wheeze can reflect severity of abnormalities, p50, Characteristics of crackles “Crackles detection is important in so far as their number is a possible indicator of the severity of a pulmonary affection [36], airways disorders [39].”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the discovered wheezes and crackles of Palaniappan and further determine their severity as taught by Reichert as this will affect what treatment is output by Hedner ([0040] “There is a maximum ratio between the IPAP and EPAP values that is allowed and this ratio is deduced from the patient specific criteria, for instance from reference measurement of sleep apnea events in a sleep laboratory or from other measurable patient characteristics exemplified by weight, height, airway aperture, neck circumference, type and severity of the breathing disorder etc.”).
Yet their combined efforts fail to teach
annotating the plurality of audio files in the training set with metadata relevant to the patients and the known pathologies;
However Davis teaches a medical condition analyzer (Abstract) and further teaches that an input dataset may be tagged with related information (Abstract, “The availability of high quality imagers on smartphones and other portable devices facilitates creation of a large, crowd-sourced, image reference library that depicts skin rashes and other dermatological conditions. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the various input data sources in Hedner that are used by the artificial neural network ([0015]) may be applied as inputs to the neural network alternatively as tagged metadata to the audio input of Palaniappan as noted in Davis as a simple substitution of one form of combining input data (as multiple delivered datasets) for another (as one delivered dataset with tagged metadata) to obtain predictable results of contextualizing the patient’s condition when analyzing breath-related sound data.
Yet their combined efforts fail to teach:
analyzing the plurality of audio files, wherein the analyzing comprises:
segmenting one or more of the plurality of audio files into overlapping frames;
extracting spectrograms for the one or more of the plurality of audio files, wherein the spectrograms comprise a time-varying spectral representation of a spectral density of audio signals contained in respective audio files:
computing a first plurality of descriptors characterizing a wheeze identified in the one or more of the plurality of audio files using the overlapping frames and the spectrograms; and
training the artificial neural network using the plurality of audio files, the spectrograms, the metadata and the first and second plurality of descriptors.
However Riella teaches a wheeze detector (Abstract, p681, Fig. 1) comprising analyzing breath sound files comprising
segmenting one or more of the plurality of audio files into overlapping frames (p677 “In a discrete system, the STFT may be implemented by segmenting the signal samples into groups and computing the FFT of such groups. In the spectrogram computation, we used 1024-point FFTs with a Hamming window and 60% overlap.”);

computing a first plurality of descriptors characterizing a wheeze identified in the one or more of the plurality of audio files using the overlapping frames and the spectrograms (p680 “Therefore, to perform this data reduction, the mean spectral projection is computed from the processed spectrogram, and its result is stored in an array… Thus, the ten largest edges of the array are located and their frequency and amplitude values are stored in order to be used as data source for an artificial neural network-based pattern recognition module.” The spectrogram used to evaluate wheezing, p681 Pattern Recognition, “The multilayer perceptron neural network contains 20 inputs. Each input corresponds to the frequency and amplitude of the 10 largest edges of the mean frequency from the processed spectrogram,”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the wheeze detection of Palaniappan be performed with the steps of Riella above in the neural network or Hedner, Palaniappan, and Reichert as Riella’s wheeze detection shows a higher accuracy in terms of predicting wheeze than Palaniappan does (Palaniappan, p155, wheeze is predicted with 87.50% accuracy, Riella, p682, the mean matching index for all cycles was accurate at a rate of 92.86%). The improved accuracy ensures diseases based on wheeze will be correctly identified at a higher proportion if the teachings of Riella are included. Finally, it would be obvious that a training from audio files will give a the first and second descriptors of Palaniappan, the spectrograms of Riella, and the metadata of Hedner and Davis will produce an accurate assessment of lung sounds such as wheeze and crackle for diseases and severity identification to guide treatment of breathing disorders.
Regarding Claim 13, Hedner, Palaniappan, Reichert, Davis, and Riella teach the non-transitory computer-readable storage medium of Claim 9, and Hedner further teaches wherein the metadata can be selected from a group consisting of: health status; pathology; results from diagnostic tests; severity of pathology; respiratory measurements and diagnostics; inflammatory markers; CT scans; auscultation; pulmonary function testing; blood oxygen levels; respiratory gas analysis; body temperature; blood and sputum inflammatory and genetic markers; medication usage; patient's symptoms; air quality; and exercise and diet habits (See Claim 1 Rejection, [0015] additional datasets / metadata reflect physiological health state).

Regarding Claim 16, while Hender teaches a system for determining lung pathology from an audio respiratory signal (Abstract, neural network, [0015] audio respiratory signals, [0065], [0079] the neural network implemented to detect and combat respiratory diseases), the method 
a memory for storing a plurality of audio files, instructions associated with an artificial neural network and a process for determining lung pathology from an audio respiratory signal ([0029]); 
a processor coupled to the memory ([0028], [0029]), the processor being configured to operate in accordance with the instructions to:
Train an artificial neural network based on a plurality of input training data, the plurality comprise sessions with patients with known pathologies of known degrees of severity ([0058] wherein those in the art will know a severity of a particular pathology);
Consider other metadata of the subject when making a determination of the subject’s disease state ([0015]);
Input a recording of a new patient into the artificial neural network ([0066]-[0068])
Determine a pathology for the new patient using the artificial neural network ([0065]-[0070]), 

inputting a plurality of audio files comprising a training set into the artificial neural network,
analyzing the plurality of audio files, wherein the analyzing comprises:
computing a first plurality of descriptors characterizing a wheeze identified in the one or more of the plurality of audio files;
segmenting the one or more of the plurality of audio files into non-overlapping frames; and
computing a second plurality of descriptors characterizing a crackle identified in the one or more plurality of audio files using the non-overlapping frames.
However Palaniappan teaches a computer-implemented method for determining lung pathology from an audio respiratory signal (Abstract), the method comprising:
inputting a plurality of audio files comprising a training set into a machine learning classifier (p153, A. Signal Database, p154 IV Results and Discussion, trained an SVM), wherein the plurality of audio files comprise sessions with patients with known pathologies of known degrees of severity (p153, A. Signal Database, comprise sessions with patients with known pathologies and known degrees of severity by understanding the severity of these pathologies);
analyzing the plurality of audio files (p153-154, B. Pre-Processing, C. Parametric Features, D. Classification), wherein the analyzing comprises:
segmenting one or more of the plurality of audio files into non-overlapping frames (p153 Preprocessing, “After filtering, the breath sounds were subjected to respiratory cycle segmentation. The first 5 breath cycles… were segmented using power spectral density and fuzzy inference system from each signal. A signal set from 3 auscultation points is formed before feature extraction is applied to the signals. A signal set comprises of the first 5 breath cycles segmented from the trachea, followed by another 5 
computing a first plurality of descriptors characterizing a wheeze identified in the one or more of the plurality of audio files using the frames (p154-155, “In this study, the MFCC and AR features were fed to the SVM classifier to classify normal, wheeze, rhonchi, fine and coarse crackles pathology. In classifying the breath sounds, Linear and Radial Basis Function (RBF) kernels were used in this work”): 
computing a second plurality of descriptors characterizing a crackle identified in the one or more of the plurality of audio tiles using the non- overlapping frames (p154-155): 
training the artificial neural network using the plurality of audio files, the first and second plurality of descriptors (p154-155, “In this study, the MFCC and AR features were fed to the SVM classifier to classify normal, wheeze, rhonchi, fine and coarse crackles pathology. In classifying the breath sounds, Linear and Radial Basis Function (RBF) kernels were used in this work”):
inputting a recording of a new patient into the artificial neural network (Table III, p154-155, “The SVM classifier was trained and tested using the conventional validation technique in which 60% data was used in the training phase and the remaining 40% data was used in the testing phase.”); and 
determining a pathology for the new patient using the artificial neural network (Table III, p155 “Tables III and IV depicts the individual classification accuracy of the SVM classifier in classifying respiratory pathology using the confusion matrix technique as a reliability predictor.” the new testing files reflect a “new patient” the analyze and to have a pathology evaluated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the machine learning steps for analyzing breath sounds 
Yet their combined efforts fail to teachBRTH-0004.USP1 P3 determining a pathology and associated severity for the new patient using the artificial neural network.
However Reichert teaches lung sound analysis (Abstract) and further teaches how the detection of crackles and wheezes can reflect the severity of a disease (p49 Characteristics of wheezes, wheeze can reflect severity of abnormalities, p50, Characteristics of crackles “Crackles detection is important in so far as their number is a possible indicator of the severity of a pulmonary affection [36], airways disorders [39].”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the discovered wheezes and crackles of Palaniappan and further determine their severity as taught by Reichert as this will affect what treatment is output by Hedner ([0040] “There is a maximum ratio between the IPAP and EPAP values that is allowed and this ratio is deduced from the patient specific criteria, for instance from reference measurement of sleep apnea events in a sleep laboratory or from other measurable patient characteristics exemplified by weight, height, airway aperture, neck circumference, type and severity of the breathing disorder etc.”).
Yet their combined efforts fail to teach
annotating the plurality of audio files in the training set with metadata relevant to the patients and the known pathologies;
However Davis teaches a medical condition analyzer (Abstract) and further teaches that an input dataset may be tagged with related information (Abstract, “The availability of high quality imagers on smartphones and other portable devices facilitates creation of a large, crowd-
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the various input data sources in Hedner that are used by the artificial neural network ([0015]) may be applied as inputs to the neural network alternatively as tagged metadata to the audio input of Palaniappan as noted in Davis as a simple substitution of one form of combining input data (as multiple delivered datasets) for another (as one delivered dataset with tagged metadata) to obtain predictable results of contextualizing the patient’s condition when analyzing breath-related sound data.
Yet their combined efforts fail to teach:
analyzing the plurality of audio files, wherein the analyzing comprises:
segmenting one or more of the plurality of audio files into overlapping frames;
extracting spectrograms for the one or more of the plurality of audio files, wherein the spectrograms comprise a time-varying spectral representation of a spectral density of audio signals contained in respective audio files:
computing a first plurality of descriptors characterizing a wheeze identified in the one or more of the plurality of audio files using the overlapping frames and the spectrograms; and
training the artificial neural network using the plurality of audio files, the spectrograms, the metadata and the first and second plurality of descriptors.
However Riella teaches a wheeze detector (Abstract, p681, Fig. 1) comprising analyzing breath sound files comprising
segmenting one or more of the plurality of audio files into overlapping frames (p677 “In a discrete system, the STFT may be implemented by segmenting the signal samples into groups 
extracting spectrograms for the one or more of the plurality of audio files, wherein the spectrograms comprise a time-varying spectral representation of a spectral density of audio signals contained in respective audio files (p677-678 Spectrogram generation, “Since these characteristics are continuous, the resulting spectrogram presents horizontal lines that define the strong presence of the wheeze main frequency and its harmonics during a certain period of time. This property may be seen in Figure 3 for a bronchial respiratory cycle with wheezing.”,);
computing a first plurality of descriptors characterizing a wheeze identified in the one or more of the plurality of audio files using the overlapping frames and the spectrograms (p680 “Therefore, to perform this data reduction, the mean spectral projection is computed from the processed spectrogram, and its result is stored in an array… Thus, the ten largest edges of the array are located and their frequency and amplitude values are stored in order to be used as data source for an artificial neural network-based pattern recognition module.” The spectrogram used to evaluate wheezing, p681 Pattern Recognition, “The multilayer perceptron neural network contains 20 inputs. Each input corresponds to the frequency and amplitude of the 10 largest edges of the mean frequency from the processed spectrogram,”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the wheeze detection of Palaniappan be performed with the steps of Riella above in the neural network or Hedner, Palaniappan, and Reichert as Riella’s wheeze detection shows a higher accuracy in terms of predicting wheeze than Palaniappan does (Palaniappan, p155, wheeze is predicted with 87.50% accuracy, Riella, p682, the mean matching index for all cycles was accurate at a rate of 92.86%). The improved accuracy ensures diseases based on wheeze will be correctly identified at a higher proportion if the teachings of Riella are included. Finally, it would be obvious that a training from audio files will give a the first and second descriptors of Palaniappan, the spectrograms of Riella, and the metadata of Hedner 
Regarding Claim 20, Hedner, Palaniappan, Reichert, Davis, and Riella teach the system of Claim 16, and Hedner further teaches wherein the metadata can be selected from a group consisting of: health status; pathology; results from diagnostic tests; severity of pathology; respiratory measurements and diagnostics; inflammatory markers; CT scans; auscultation; pulmonary function testing; blood oxygen levels; respiratory gas analysis; body temperature; blood and sputum inflammatory and genetic markers; medication usage; patient's symptoms; air quality; and exercise and diet habits (See Claim 1 Rejection, [0015] additional datasets / metadata reflect physiological health state).

Claim(s) 2, 8, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedner in view of Palaniappan and further in view of Reichert and further in view of Davis and further in view of Riella and further in view of Rodriguez-Llorente et al (US 2014/0073942) (“Rodriguez”).
Regarding Claim 2, while Hedner, Palaniappan, Reichert, Davis, and Riella teach the method of Claim 1, their combined efforts fail to teach the method comprising: 
updating the training set with the recording of the new patient; and 
repeating the training of the artificial neural network.  
However Rodriguez teaches a physiological based neural network (Abstract, [0684]) where the neural network is adaptive and is updated with new physiological information ([0684]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the neural network of Hedner, Palaniappan, Reichert, Davis, and Riella and update the neural network with new physiological information as taught by Rodriguez as the application of a known technique of updating the neural network as new information is introduced (Rodriguez) to a known device utilizing a neural network (Hedner and 
Regarding Claim 8, while Hedner, Palaniappan, Reichert, Davis, and Riella teach the method of Claim 1, their combined efforts fail to teach the method further comprising: 
extracting a plurality of third descriptors associated with wheeze from the recording of the new patient; 
updating the training set with the recording of the new patient and the plurality of descriptors associated with wheeze from the recording of the new patient; and 
repeating the training of the artificial neural network.  
However Rodriguez teaches a physiological based neural network (Abstract, [0684]) where the neural network is adaptive and is updated with new physiological information ([0684[).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the neural network of Hedner, Palaniappan, Reichert, Davis, and Riella and update the neural network with new physiological information, specifically with how it relates to wheezing,  as taught by Rodriguez as the application of a known technique of updating the neural network as new information is introduced (Rodriguez) to a known device utilizing a neural network (Hedner and Palaniappan) ready for improvement to yield predictable results of accurately assessing lung pathology.

Regarding Claim 11, while Hedner, Palaniappan, Reichert, Davis, and Riella teach the non-transitory computer-readable storage medium of Claim 9, their combined efforts fail to teach wherein the method further comprises: 
updating the training set with the recording of the new patient; and 
repeating the training of the artificial neural network.
However Rodriguez teaches a physiological based neural network (Abstract, [0684]) where the neural network is adaptive and is updated with new physiological information ([0684[).


Regarding Claim 18, while Hedner, Palaniappan, Reichert, Davis, and Riella teach the system of Claim 16, their combined efforts fail to teach wherein the processor is further configured to: 
update the training set with the recording of the new patient; and 
repeat the training of the artificial neural network.  
However Rodriguez teaches a physiological based neural network (Abstract, [0684]) where the neural network is adaptive and is updated with new physiological information ([0684[).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the neural network of Hedner, Palaniappan, Reichert, Davis, and Riella and update the neural network with new physiological information as taught by Rodriguez as the application of a known technique of updating the neural network as new information is introduced (Rodriguez) to a known device utilizing a neural network (Hedner and Palaniappan) ready for improvement to yield predictable results of accurately assessing lung pathology.

Claim(s) 5-7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedner in view of Palaniappan and further in view of Reichert and further in view of Davis and further in view of Riella and further in view of Siegel et al (US 4,974,162) (“Siegel”).
Regarding Claim 5, while Hedner, Palaniappan, Reichert, Davis, and Riella teach the method of Claim 1, their combined efforts fail to teach wherein the analyzing further comprises creating probability density functions using the spectrograms.
However Siegel teaches a physiological monitoring system (Abstract) where classification of physiological data from between different states can be performed by a binary hypothesis test on probability density functions differentiating the different states (Col. 7, L. 3 – L. 60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the neural network analysis of Hedner, Palaniappan, Reichert, Davis, and Riella and differentiate states in the neural network by looking at the spectrogram as Siegel teaches that probability density functions can characterize data to output a predicted state. Thus a probability density function can be applied to the different markers in the spectrogram (Riella) to predict specific states of lung pathology.
Regarding Claim 6, while Hedner, Palaniappan, Reichert, Davis, and Riella teach the method of Claim 1, wherein the determining comprises:
performing time-frequency analysis to extract a spectrogram (See Claim 1 Rejection),
their combined efforts fail to teach extracting a probability density function associated with the recording of the new patient; and 
performing a binary hypothesis test using the probability density function to determine if the recording of the new patient is indicative of a pathology.  
However Siegel teaches a physiological monitoring system (Abstract) where classification of physiological data from between different states can be performed by a binary hypothesis test on probability density functions differentiating the different states (Col. 7, L. 3 – L. 60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the neural network analysis of Hedner, Palaniappan, 
Regarding Claim 7, while Hedner, Palaniappan, Reichert, Davis, Riella, and Siegel teach the method of Claim 6, wherein the determining further comprises: 
performing an analysis with non-overlapping frames to extract descriptors pertaining to crackle for the recording of the new patient; and
determining, using the descriptors pertaining to crackle, if the recording of the new patient is indicative of a pathology (See Claim 1 Rejection).

Regarding Claim 14, while Hedner, Palaniappan, Reichert, Davis, and Riella teach the non-transitory computer-readable storage medium of Claim 9, their combined efforts fail to teach wherein the analyzing further comprises creating probability density functions using the spectrograms created for each of the plurality of audio files.  
However Siegel teaches a physiological monitoring system (Abstract) where classification of physiological data from between different states can be performed by a binary hypothesis test on probability density functions differentiating the different states (Col. 7, L. 3 – L. 60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the neural network analysis of Hedner, Palaniappan, Reichert, Davis, and Riella and differentiate states in the neural network by looking at the spectrogram as Siegel teaches that probability density functions can characterize data to output a predicted state. Thus a probability density function can be applied to the different markers in the spectrogram (Riella) to predict specific states of lung pathology.
Regarding Claim 15, while Hedner, Palaniappan, Reichert, Davis, and Riella teach the non-transitory computer-readable storage medium of Claim 9, wherein the determining comprises: 
performing time-frequency analysis to extract a spectrogram (See Claim 9 Rejection),
their combined efforts fail to teach extracting a probability density function associated with the recording of the new patient; and 
performing a binary hypothesis test using the probability density function to determine if the recording of the new patient is indicative of a pathology.  
However Siegel teaches a physiological monitoring system (Abstract) where classification of physiological data from between different states can be performed by a binary hypothesis test on probability density functions differentiating the different states (Col. 7, L. 3 – L. 60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the neural network analysis of Hedner, Palaniappan, Reichert, Davis, and Riella and differentiate states in the neural network by looking at the spectrogram as Siegel teaches that probability density functions can characterize data to output a predicted state. Thus a probability density function can be applied to the different markers in the spectrogram (Riella) to predict specific states of lung pathology.
Response to Arguments
Applicant’s amendments and arguments filed 6/16/2021 with respect to the 35 USC 103 rejections have been fully considered, and are persuasive. The rejection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hedner, Palaniappan, Reichert, Davis, and Riella
Correspondingly, the dependent claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793